Citation Nr: 0703741	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-03 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

 INTRODUCTION

The veteran served on active duty for training from March 23, 
1972, to September 15, 1972, and on active duty from January 
1973 to July 1974, and from August 1974 to December 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the New Orleans, 
Louisiana RO in March 2002, which denied service connection 
for hypertension, and May 2002 which denied service 
connection for PTSD.  In August 2005, a hearing was held at 
the RO before the undersigned member of the Board.  The 
veteran's claims folder has since been transferred to the 
jurisdiction of the VARO in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

At the personal hearing in August 2005, the veteran testified 
that he was treated for hypertension at a VA medical facility 
in New Orleans on one occasion shortly after he was 
discharged from service.  Unfortunately, the veteran never 
mentioned the claimed treatment prior to the personal 
hearing, so no attempt had been made to obtain any relevant 
medical records prior to certification of the appeal to the 
Board.  Any treatment records showing a diagnosis of 
hypertension within the first year of discharge from service 
would be potentially pertinent to his claim and should be 
obtained.  

The evidentiary record also shows that the veteran has been 
in receipt of Social Security Administration disability since 
June 2000.  However, neither the Social Security Decision 
awarding benefits nor the medical records used in reaching 
that determination are of record.  As the SSA decision and 
associated medical records could be pertinent to the 
veteran's claim, an attempt must be made to obtain these 
records and associate them with the claims file.  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers, VA or non-VA, who treated him 
for any psychiatric problems or 
hypertension since his discharge from 
service in December 1976.  Of particular 
interest are any medical records for 
treatment at VAMC New Orleans in 1977.  
After securing the necessary release, the 
AMC should attempt to obtain all records 
not already associated with the claims 
file.  If any records identified by the 
veteran cannot be obtained, he should be 
so informed and it should be documented 
in the claims folder.  

2.  The AMC should obtain from the Social 
Security Administration the records 
pertinent to the veteran's award of 
Social Security disability benefits, 
including the administrative decision and 
the medical records relied upon 
concerning that claim.  Any records 
received should be associated with the 
claims folder.  

3.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


